DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-23 are currently pending.  Claims 21-23 were newly presented.
Priority:  This application is a 371 of PCT/US2018/038341 (06/19/2018)
PCT/US2018/038341 has PRO 62/522,000 (06/19/2017).
Election/Restrictions
Applicant elected without traverse Group I, claims 1-14, in the reply filed on 5/28/21.  Applicant also elected the following species:

    PNG
    media_image1.png
    137
    245
    media_image1.png
    Greyscale

reading on claims 1-6, 9-11 and 14 of the elected group.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 7-8, 12-13 are hereby withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honarnejad et al. (WO 2013139929).
Regarding claim 1, Applicant amended the claim as follows:
A method of treating a subject for a disease or condition associated with the deleterious impact of a mutant extended nucleotide repeat containing target gene, the method comprising: diagnosing the subject as having the mutant extended nucleotide repeat containing target gene; and administering to [[a]] the subject diagnosed as having the mutant extended nucleotide repeat containing target gene which includes an additional method step of diagnosing.    
Regarding the diagnosing step, according to the instant specification a disease having a target gene with mutant extended nucleotide repeat includes Huntington’s disease (Specification pages 38-39, Table 2; claim 3).  In addition, according to the extrinsic evidence of Myers (NeuroRx. 2004 Apr; 1(2): p. 255–262) “HD is a ‘trinucleotide repeat’ disorder which is caused by an increase in the number of CAG repeats in the HD gene” which establishes that the diagnosis of HD inherently corresponds to diagnosis of mutant extended nucleotide repeat containing target gene.  Thus, performing “a method of treating a patient suffering from a disorder … , said disorder being” “Huntington's disease (HD)” necessarily requires diagnosing a subject with HD which is caused by a trinucleotide repeat mutation which meets the new claim limitation.  
Honarnejad also teaches administration to subjects known to be suffering from Huntington’s disease (p. 39) which according to the instant Specification (Specification pages 38-39, Table 2) is a disease having a target gene with mutant extended nucleotide repeat.  Honarnejad teaches the elected species as ADM-27 in Table 1 (p. 13): 
    PNG
    media_image2.png
    186
    606
    media_image2.png
    Greyscale
 (also see p. 66) including administering a therapeutically effective amount of the compound (p. 34).  
Regarding the intended result language of to reduce expression of a toxic expression product of the target gene and thereby, such language does not limit the steps performed.  MPEP 2111.04 states a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  As here, reducing expression language is merely the intended result of “the method comprising: administering to a subject … a compound having a structure of formula (I)” and is not given any weight.
Regarding claims 2-3, depending from claim 1, as detailed supra, Honarnejad teaches the disease is HD.  Regarding claims 4-5, Honarnejad teaches preferred embodiments as treating “Amyothrophic lateral sclerosis (ALS)” (p. 39, line 32).   Regarding claims 6, 9-11 and 14, Honarnejad teaches the elected species.
Thus, the claims are rejected as anticipated.
Response
Applicant argues that Honarnejad does not teach mutant extended nucleotide repeats.  As detailed supra, the cause of HD is such a mutation and the claim element is inherent in the Honarnejad.  Applicant argues that Honarnejad does not teach a diagnosing step.  This is not persuasive because Honarnejad does teach treating a patient with HD which necessarily requires a step of diagnosis of HD.  
None of Applicant’s arguments are persuasive and the rejection is maintained as amended.
NEW REJECTIONS NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-11, 14, 21-23 are rejected under 35 U.S.C. 103 as being obvious over Honarnejad et al. (WO 2013139929) in view of Moscavitch-Lopatin (PLoS Curr. 2010 December 29; 2: RRN1205, 12 pages).
Honarnejad teaches as detailed in the 35 USC 102 rejection of claims 1-6, 9-11, 14  supra and is incorporated herein.  Further, one of ordinary skill in the art would have considered diagnosing for a disease a patient prior to treatment as is routinely done in the art.
Regarding claims 21-23, further specifying the diagnosis comprises assaying a biological sample from the subject for the presence of the gene or product and cells associated one of ordinary skill in the art would have reasonably considered known assays for assessing a patient including that taught by Moscavitch-Lopatin which teaches an “Assay for the Detection of Soluble Mutant Huntingtin in Human Buffy Coats” corresponding to an assay on a sample from a patient’s cells having the mtHtt molecule expressed.  One of ordinary skill in the art would have readily implemented a known diagnostic technique for diagnosing a patient such as Moscavitch-Lopatin’s in combination with the method of treatment of Honarnejad and arrive at the claimed invention.  
Thus, the claims are rejected as obvious.

Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        August 20, 2022 12:41 pm